Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on March 12, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  ending punctuation is “;” when it should be - - . - -.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 7-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CHASE et al. (US 2005/0126123) in view of FALAT et al. (US 2009/0044497) and HETZEL  et al. (US 2003/0030567).
In reference to claims 1-4, 7-10, 12 and 13, CHASE et al. discloses a packaging machine comprising: a tuck and flap section (figures 2 and 11); a centering mechanism 120 (paragraphs 51-55); a sealing section 160 (paragraphs 59-66); a plurality of electronically addressable indicator sources 427, 487 (paragraph 55) positioned adjacent the tuck and flap section, the centering mechanism and the sealing station; and a control center 501 comprising a stored program  and a receiver for receiving signals from any one of the plurality of sensors (paragraphs 152-157).   Only the sealing station indicator 487 is configured to detect a maintenance item (i.e. low tape) of the packaging machine that signals the control center 501, wherein a controller of the control center signals a stop operation (paragraph 152) in correlation to the sensed maintenance condition. CHASE et al. does not disclose the packaging machine to have maintenance indicator sources for the centering mechanism and the tuck and flap section as claimed.
FALAT et al. teaches a packaging machine comprising: a centering mechanism 74; a closing station (110, 112); a sealing station 116; a plurality of light and or audible indicator sensors (S; paragraphs 73 & 78) located in respective locations of the machine to (visually or audibly) direct an operator to a location of maintenance (paragraph 85); and a control center 400 comprising instruction for sending a signal to at least one of the sensors that correlates to the respective sensed maintenance condition (paragraphs 80 and 85-86). Considering the expressed desire by CHASE et al. to monitor a maintenance condition of the packaging machine, it would 
The modified packaging machine of CHASE comprises multiple light indicators that are lit in response to a maintenance signal from the control center; however, CHASE does not disclose each light indicator comprising a plurality of lights adapted to illuminate in sequence.  
HETZEL  et al. (US 2003/0030567) teaches a task light configured for automatic illumination in correlation with a maintenance item, wherein the illumination includes at least one predetermined color light having the visualization effect of repetitive flashing (paragraph 4).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have further modified the packaging machine of CHASE such that the light positioned at the flap section, the centering mechanism and the sealing station is a multi-colored flashing stack light, since paragraphs 3-4 of HETZEL et al. states such a modification would allow different malfunctioning conditions to be indicated for the purpose of quickly identifying the specific problem and location of the problem.

Response to Arguments
Applicant’s arguments, see page 6 filed March 12, 2021, with respect to the limitations of the amended claims undisclosed by the prior art of the pending rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CHASE et al. (US 2005/0126123) in view of FALAT et al. (US 2009/0044497) and newly cited prior art, HETZEL et al. (US 2003/0030567).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
March 27, 2021